Title: James Monroe to James Madison, 22 September 1827
From: Monroe, James
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Oak hill
                                
                                Sepr 22. 1827.
                            
                        
                         
                        The bearer—Mr R. Bayly, a youth of this county, & son of a near neighbour & friend, has
                            requested of me, an introduction to you, which I readily afford, considering him entitled to it, by his correct
                            deportment, and merit. He has been a year, under direction of Captn. Partridge, & has left him, with very strong
                            testimonials in his favor. He intends to make a visit to the University, to make himself acquainted with the institution,
                            & the circle of instruction, taught in it. I shall write you soon by the mail, & shall therefore only add
                            at this time, that the health of my family, is in a better state, than it has been, great part of the time, since we
                            parted. With our best regards to you and Mrs Madison, & best wishes for your health, I am dear Sir sincerely
                            yours—
                        
                        
                            
                                James Monroe
                            
                        
                    